BARHAM, J.,
concurs. Relator was arrested in 1960 for the crime of murder. He was found incompetent to stand trial because of mental incapacity and confined to East Louisiana State Hospital until 1965. He entered plea of guilty to murder without capital puni:.lament and was sentenced to life impi isonment. His complaint of incarceration beyond the period for parole exists because time for incarceration in the hospital was not credited to the penal sentence. His remedy is by application for clemency to pardon board.